Citation Nr: 1600856	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  12-33 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to recurrent malignant bladder tumor.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1960 to June 1964.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

The above-captioned matter was previously before and denied by the Board in February 2015, a denial that the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  Based upon a Joint Motion For Remand, a November 2015 Court Order remanded the matter to the Board for further development and re-adjudication. 


ORDER TO VACATE

VA regulations provide that the Board may vacate an appellate decision at any time upon the request of the Veteran or his representative or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2015).  In February 2015, the Board denied the Veteran's claim to of entitlement to service connection for erectile dysfunction, to include as secondary to recurrent malignant bladder tumor.  The Veteran then appealed to the Court.  In November 2015, a Joint Motion For Remand was filed requesting that the Court vacate the Board's February 2015 decision and remand the case for re-adjudication in compliance with directives specified.  Based on the Joint Motion, the Court issued an Order remanding the case to the Board.  In order to prevent prejudice to the Veteran, the Board's February 2015 decision is vacated and a new decision will be entered as if the February 2015 decision had never been issued.



REMAND

Pursuant to the Veteran's above-captioned claim, he was provided a VA examination in September 2012.  In denying the claim in February 2015, the Board relied, in part, on the September 2012 VA examination.

The parties to the November 2015 Joint Motion for Remand, agreed that the September 2012 VA examination was inadequate because the examiner failed to address whether the Veteran's erectile dysfunction was aggravated by his service-connected recurrent malignant bladder tumor.  Because the September 2012 VA examination is inadequate, the Board finds that a remand is required to provide the Veteran with another examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that, once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided).  

Accordingly, the case is remanded for the following action:

1.  The Veteran must be provided a VA examination.  His electronic claims file must be made available to and reviewed by the examiner.  All necessary and appropriate tests must be performed and their results documented.  The examiner must fully describe all manifestations of any current erectile dysfunction.  After examining the Veteran and reviewing the service and post-service treatment records, the examiner must provide an opinion as to whether any current erectile dysfunction was:

(a)  incurred in or due to his active duty; OR

(b) due to or aggravated by the Veteran's service-connected recurrent malignant bladder tumor and any associated treatment, medications, or surgeries.

In so doing, the examiner must specifically discuss and consider the Veteran's assertions as to the onset, purported to be sometime in 1991, and course of his erectile dysfunction.  

The examiner must provide a complete rationale for all opinions expressed.  A thorough rationale is not simply a restatement of the evidence, but includes the application of medical analysis and a discussion of the significant of the relevant evidence.  A thorough rationale may include, but is not limited to, specific references to evidence in the Veteran's claims file, citing to relevant medical literature and/or studies, discussions as to the medical principles involved, and extrapolating from the clinical findings of record.

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

